DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 11/15/2021.
Claims 1-6, 8-13 and 15-19 have been amended and are hereby entered.
Claims 21-23 have been added.
Claims 7, 14 and 20 have been canceled.
Claims 1-6, 8-13, 15-19 and 21-23 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 10-18, filed 11/15/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are generally not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
First, Applicant argues on page 11 that the claims are directed to one of the four statutory categories. Examiner agrees that each of the claims, as a whole, falls within at least one of the four statutory categories. Specifically, Examiner agrees that claim 1 and its dependents fall under the category of a method, claim 8 and its dependents fall under the category of a system, and that claim 15 and its dependents fall under the category of a not include “signals per se”.
Second, Applicant argues on pages 18-20 that “Rerouting a package in transit based on a set of rules, however, is not an abstract idea enumerated by the MPEP. Consequently, the Office has failed to identify specific limitations in claim 1 that relate to commercial or legal interactions, broadly, or contracts, legal obligations, marketing or sales activities or behaviors, or business relations, specifically, as is required by the MPEP”. Examiner respectfully disagrees. Examiner listed each claim limitation in claim 1 that recites an abstract idea. The fact pattern of claim 1 resulted in each of the claimed method steps reciting an abstract idea, so identifying the specific limitations of claim 1 that recite an abstract idea resulted in each method step being identified. Regarding classification of the abstract idea, the Certain Methods of Organizing Human Activity sub-grouping “commercial and legal interactions” includes agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations as Applicant states on page 12. Examiner argues that rerouting a package to a recipient based on a set of rules falls within at least the business relations sub-grouping of commercial interactions, as a shipper delivering a package to a user is a business relation between a shipper and user. The way the shipper routes, or re-routes, the package to get it to the user is reciting how the shipper executes/maintains the business relationship with the user. Further, as the list of sub-groups is inclusive, additional commercial activities in addition to the specific commercial interactions enumerated in the grouping can still fall under the “commercial and legal interactions” sub-group. This is also the case in claim 1, as re-routing a delivery to a recipient based on a set of rules is a narrower commercial interaction of the more broad commercial interaction of delivering items to a recipient. Therefore, claim 1 recites a judicial exception.
Third, Applicant argues on pages 14-17 that claim 1 of the present invention is similar to Example 42 of the 2019 PEG examples, and thus is eligible because it integrates the recited additional elements recite a specific improvement over prior art computing systems. Applicant identifies the “automatically triggering an action defined by the at least one or more rules to effect the change to the shipping route” limitation as the limitation that is analogous to Example 42. However, “triggering an action defined by the at least one or more rules to effect the change to the shipping route” falls under the abstract idea of claim 1. As discussed above, re-routing a package falls within the “commercial interactions” of the sub-group “commercial and legal interactions”. As currently amended, “triggering an action” is broad enough to include instructing a dispatcher to talk to a delivery driver to give them new a route for the item they are delivering, which does not introduce any additional elements into the claim. Further, the triggering being “automatic” is broad to the point where it amounts to no more than mere instructions to apply the judicial exception using generic computer components. As there is no detail given as to the structure of the computer components being used to “automatically” trigger the action, the claim includes a generic computer triggering the action. Applicant’s arguments about identifying an anticipated location of a recipient using both calendar data associated with the recipient and geolocation data of a device disposed with the recipient providing a specific improvement over prior art systems are similarly unpersuasive. Specifically, calendar data associated with the recipient is broad enough to include the determining the date is a weekday and determining the recipient is anticipated to be at work. Determining an anticipated location of the recipient using geolocation location data of a device disposed with the recipient is recited a high level of generality such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components. Therefore, the additional elements argued by Applicant as being analogous to Example 42 does not provide a specific improvement over prior art computing systems. Further, as stated in MPEP 2106.04(d) 
Fourth, Applicant argues on pages 17-18 that claim 1 is eligible at Step 2B because it includes an inventive concept. Examiner respectfully disagrees. The cited portion of claim 1 on pages 17-18 falls under the judicial exception recited by claim 1, except for identifying an anticipated location of the recipient using geolocation data of a device disposed with the recipient and the “triggering” of the action being done “automatically”. The other additional element of claim 1 is the method being “computer-implemented”. As discussed in greater detail below, even evaluated as a whole these additional elements amount to no more than mere instructions to apply an exception using generic computer components. As established above, mere instruction to apply an exception does not prevent a claim from being directed towards a judicial exception, and likewise MPEP 2106.05(f) states that mere instructions to apply an exception also cannot provide inventive concept. In addition, prior art has been applied for claim 1 as amended, rendering the argument moot that there is inventive concept because prior art has not been applied. However, even in cases where a novel/non-obvious judicial exception exists, “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions” (MPEP 2106.04 I.). Therefore, claim 1 is not patent eligible. 
Similar analysis and response to arguments regarding the 35 U.S.C. 101 rejection of claim 1 apply to independent claims 8 and 15. Because independent claims 1, 8 and 15 are not patent eligible as discussed above, the argument that claims 2-6, 9-13 and 16-19 are patent eligible by virtue of their dependence on an eligible independent claim is unpersuasive.
Applicant’s arguments, see pages 18-20, filed 11/15/2021, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 8 and 15 have been fully considered. Applicant’s arguments are persuasive, however they are ultimately moot as claims 1, 8 and 15 are rejected under 35 
Regarding the dependent claims, as discussed above independent claims 1, 8 and 15 are rejected under 35 U.S.C. 103. Therefore, dependent claims 2-6, 9-13 and 16-19 do not distinguish over the prior art of record by virtue of their dependence on claims 1, 8 and 15. Regarding the arguments about the features of the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring a package and recipient, determining whether to reroute a package in transit and rerouting the package. 
Claim 1 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. A method for dynamically rerouting a package during shipment, the method 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the method being “computer-implemented”, a device disposed with the recipient, and the action defined by the at least one of the one or more rules being triggered “automatically”. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the method being “computer-implemented”, a device disposed with the recipient, and the action defined by the at least one of the one or more rules being triggered “automatically” amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limit the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 5-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. Dynamically reroute a package during shipment by performing operations comprising: receiving a shipping route for shipping a package to a recipient; identifying, based on the recipient, one or more rules for rerouting the package based on physical conditions of the 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, one or more processors, one or more memory devices having computer-readable instructions, a device disposed with the recipient, and the action defined by the at least one of the one or more rules being triggered “automatically”. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Claims 9-10 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 further limit the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 12-13 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. Dynamically reroute a package during shipment by performing operations comprising: receiving a shipping route for shipping a package to a recipient; identifying, based on the recipient, one or more rules for rerouting the package based on physical conditions of the package during shipment and physical conditions of the recipient during shipment; monitoring 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more processors, one or more computer storage media having computer executable instructions stored thereon, a device disposed with the recipient, and the action defined by the at least one of the one or more rules being triggered “automatically”. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Claim 16 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limit the abstract idea of claim 16 without adding any new additional elements. Therefore, by the analysis of claim 16 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 18-19 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claims 21-23 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (U.S. Pre-Grant Publication No. 2021/0272049, hereafter known as Gillen ‘049) in view of Gillen et al. (U.S. Pre-Grant Publication No. 2014/0180959, hereafter known as Gillen ‘959).
Regarding claim 1, Gillen ‘049 teaches:
A computer-implemented method for dynamically rerouting a package during shipment (see Fig. 21 and [0108]-[0117] for overall method)
the method comprising: receiving a shipping route for shipping a package to a recipient (see [0109] "At step 2104, an item/shipment for which the customer is the consignee/intended recipient is loaded into a delivery vehicle 100 to be delivered to an address associated with the customer" and [0110] "At step 2106, item/shipment location information/data is received....In various embodiments, the item/shipment location information/data may indicate...the expected current physical location of the item/shipment (e.g., based on location of a delivery vehicle 100 on which the item/shipment was loaded and/or the like)" shipping route of the item (expected current location) received based on the delivery vehicle)
identifying, based on the recipient, one or more rules for rerouting the package based on physical conditions of the package during shipment and physical conditions of the recipient during shipment (see [0109] "Starting at step 2102, the customer registers 
monitoring the physical conditions of the package during shipment  (see [0110] "At step 2106, item/shipment location information/data is received. For example, the carrier computing entity 105 may receive item/shipment location information/data. In various embodiments, the item/shipment location information/data may indicate the current physical location of the item/shipment and/or the expected current physical location of the item/shipment (e.g., based on location of a delivery vehicle 100 on which the item/shipment was loaded and/or the like)" monitoring current location of package; The Examiner notes in accordance to paragraph [0039] of Applicant’s specification, physical conditions of the package includes current and anticipated locations of the package.)
during shipment of the package, identifying a current location of the recipient using  (see [0111]"At step 2108, consignee location information/data is received. For example, the carrier computing entity 105 may receive consignee location 
and responsive to identifying that the package will be within a threshold distance from the current location of the recipient during shipment and prior to the anticipated time of delivery, automatically triggering an action defined by the at least one of the one or more rules (see [0114] "If, at step 2110, it is determined that the parameters for providing the location-based alert are satisfied based on the item/shipment location information/data, consignee location information/data and/or additional consignee location information/data, then a mobile delivery location-based alert may be generated and provided at step 2112" triggering an alert to the customer)
and changing the shipping route to the current location of the recipient (see [0115] "the carrier computing entity 105 may receive an indication that the customer would like to receive mobile delivery of the item. In response thereto, the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like" changing delivery location to the mobile delivery location and alerting driver)
As discussed above, Gillen ‘049 teaches using the current recipient location to re-route the item being shipped. Also as discussed above, Gillen ‘049 teaches the re-routing being done anticipated recipient locations for the re-route. Gillen ‘959 teaches:
determining an anticipated time of delivery for the package based on the physical conditions of the package during shipment (see [0065] “the shipping data may include information about the item itself and any tracking information. The tracking information may reflect the item's movement in the carrier's transportation network, including expected delivery date and time”)
during shipment of the package, identifying an anticipated location of the recipient using both calendar data associated with the recipient and geolocation data of a device disposed with the recipient (see [0076] "In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location" for anticipated location of recipient and [0076] "One source of the data may be a calendar initiated during registration and maintained by the one or more carrier servers. With this calendar, the customer may indicate normal locations for the customers during certain time periods (e.g., working hours, days, weeks, months, years)...Other sources of data may include mobile device GPS locations")
and changing the shipping route to the anticipated location of the recipient (see [0071] “the one or more carrier servers may also use various algorithms to predict the location of a customer and offer these locations as possible alternative delivery locations” and [0073] “once the alternative delivery location is selected by the customer (e.g., via the web portal or return message) at Block 550, the carrier will schedule the final delivery of the items via the Mobile Delivery service”)
It would have been obvious at the time of filing to incorporate the use of the use of anticipated recipient location of Gillen ‘959 into the teachings of Gillen ‘049. As Gillen ‘959 
Regarding claim 2, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 further teaches:
wherein the action defined by the at least one of the one or more rules comprises sending a reroute instruction to a shipper in the shipping route that specifies the anticipated location of the recipient (see [0115] "the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like")
Regarding claim 3, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 further teaches:
wherein the action defined by the at least one of the one or more rules comprises: sending a notification to the recipient (see [0114] "a mobile delivery location-based alert may be generated and/or provided by the carrier computing entity 105. For example, the customer computing entity 110 may receive and/or display the mobile delivery location-based alert...the mobile delivery location-based alert may indicate to the customer that the item/shipment is located nearby and provide a proposed location for the mobile delivery (e.g., the providing of the item/shipment to the customer). The mobile delivery location-based alert may further provide the customer with a 
receiving a message from the recipient accepting the changing the shipping route to the anticipated location of the recipient (see [0114] "If the customer provides input (e.g., via the user interface of the customer computing entity 110) selecting the yes button 2160 within a predetermined time period (e.g., within 3 minutes of when the alert was provided) or before leaving a predetermined geographic area (e.g., before the customer drives past the Buckhead Center Shopping Center), the delivery vehicle driver and/or other carrier personnel may be informed (e.g., via the user computing entity 115) that the mobile delivery of the item/shipment has been requested")
and responsive to receiving the message from the recipient, sending a rerouting instruction to reroute the package to the anticipated location of the recipient (see [0115] "As noted, if input provided by the customer (e.g., via the customer computing entity 110) is received within the predetermined time period and/or while the customer is still within the predetermined geographic area, a notification is provided to the delivery vehicle driver and/or other carrier personnel (e.g., via a user computing entity 115), at steps 2114 and 2116. For example, the carrier computing entity 105 may receive an indication that the customer would like to receive mobile delivery of the item. In response thereto, the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like")
Regarding claim 6, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 further teaches:
wherein the one or more rules for rerouting the package include at least one of a rule that specifies a change to the shipping route based on a current physical proximity of the package to the recipient (see [0109] "Starting at step 2102, the customer registers and/or is registered as describes above. During the registration process, and/or at a later point in time, the customer selects to receive and/or is enrolled to receive mobile delivery location-based alerts" and [0103] “At step 2010, it is determined if the parameters for providing the location-based alert are satisfied. For example, a carrier computing entity 105 may determine if the parameters for providing the location-based alert are satisfied. For example, if parameters for providing the location-based alert may be that the consignee location information/data indicates that the customer has entered and/or is located within a geofenced area about the item, within a predetermined radius of the item, within a predetermined proximity of the item, and/or the like” shipping route changed in steps 2114-2118 based on rule being satisfied)
As discussed above regarding the independent claims, Gillen ‘049 does not explicitly teach identifying an anticipated location of the recipient, and thus does not explicitly teach a rule based on anticipated proximity of the recipient and the package. However, Gillen ‘959 teaches:
or a rule that specifies a change to the shipping route based on an anticipated proximity of the package to the recipient (see [0076] "In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location" for anticipated location of recipient. Using the anticipated recipient locations in the system of Gillen ‘049 teaches a rule based on anticipated proximity of the recipient and the package)
It would have been obvious at the time of filing to incorporate the use of the use of anticipated recipient location of Gillen ‘959 into the teachings of Gillen ‘049. As Gillen ‘959 states in [0072], “using the location information, the one or more carrier servers 104 may identify potential delivery locations such as restaurants, retail stores, landmarks or other locations that 
Examiner notes that the current and anticipated proximity rules are claimed in the alternative in claim 6. Specifically, only one of the two rules is required to teach the limitations of the claim.
Regarding claim 8, Gillen ‘049 teaches:
A system for shipping an item (see Figs. 1 and 3 as well as [0021] "FIG. 1 provides an illustration of a system that can be used in conjunction with various embodiments of the present invention. As shown in FIG. 1, the system may include...one or more carrier computing entities 105" and [0036] "FIG. 3 provides a schematic of a carrier computing entity 105 according to one embodiment of the present invention")
the system comprises: one or more processors (see [0038] "As shown in FIG. 3, in one embodiment, the carrier computing entity 105 may include or be in communication with one or more processing elements 305 (also referred to as processors, processing circuitry, and/or similar terms used herein interchangeably) that communicate with other elements within the carrier computing entity 105 via a bus")
and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereon that, when executed by the processors, cause the processors to dynamically reroute a package during shipment by performing operations (see [0040] "the carrier computing entity 105 may further include or be in communication with volatile media (also referred to as volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the volatile storage or memory may also include one or more volatile storage or memory media 315...the volatile storage or 
Regarding the remaining limitations of claim 8, please the rejection of claim 1 above.
Regarding claim 9, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 8 above. Gillen ‘049 further teaches:
the operations further comprising: sending a notification message to the recipient describing the physical conditions of the package during shipment (see [0114] "the mobile delivery location-based alert may indicate to the customer that the item/shipment is located nearby and provide a proposed location for the mobile delivery (e.g., the providing of the item/shipment to the customer). The mobile delivery location-based alert may further provide the customer with a mechanism to request or reject the mobile delivery" and Fig. 22 "Your item is located in a delivery vehicle at the Buckethead Point shopping center" describing current location (physical conditions) of the package)
Regarding claim 10, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 8 above. Gillen ‘049 further teaches:
wherein the action defined by the at least one of the one or more rules comprises: receiving a message from the recipient changing the shipping route to the anticipated location (see [0114] "In various embodiments, the customer may be asked to suggest a 
and responsive to receiving the message from the recipient, sending a rerouting instruction to reroute the package to the anticipated location of the recipient (see [0115] "As noted, if input provided by the customer (e.g., via the customer computing entity 110) is received within the predetermined time period and/or while the customer is still within the predetermined geographic area, a notification is provided to the delivery vehicle driver and/or other carrier personnel (e.g., via a user computing entity 115), at steps 2114 and 2116. For example, the carrier computing entity 105 may receive an indication that the customer would like to receive mobile delivery of the item. In response thereto, the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like")
Regarding claim 13, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 8 above. For the limitations introduced in claim 13, please see the rejection of claim 6 above.
Examiner notes that the current and anticipated proximity rules are claimed in the alternative in claim 13. Specifically, only one of the two rules is required to teach the limitations of the claim.
Regarding claim 15, Gillen ‘049 teaches:
One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the one or more processors to dynamically reroute a package during shipment by performing operations (see [0016] “Embodiments of the present invention may be implemented in various ways, including as computer program products that comprise articles of manufacture. A computer program product may include a non-transitory computer-readable storage medium storing applications, programs, program modules, scripts, source code, program code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like (also referred to herein as executable instructions, instructions for execution, computer program products, program code, and/or similar terms used herein interchangeably). Such non-transitory computer-readable storage media include all computer-readable media (including volatile and non-volatile media)”)
Regarding the remaining limitations of claim 15, please see the rejection of claim 1 above.
Regarding claim 16, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 15 above. Gillen ‘049 further teaches:
wherein the action defined by the at least one of the one or more rules comprises: sending a notification to the recipient indicating a proposal of changing the shipping route to the anticipated location of the recipient (see [0114] "a mobile delivery location-based alert may be generated and/or provided by the carrier computing entity 105. For example, the customer computing entity 110 may receive and/or display the mobile delivery location-based alert...the mobile delivery location-based alert may indicate to the customer that the item/shipment is located nearby and provide a proposed location for the mobile delivery (e.g., the providing of the item/shipment to the customer). The 
receiving a message from the recipient accepting the changing the shipping route to the anticipated location of the recipient (see [0114] "If the customer provides input (e.g., via the user interface of the customer computing entity 110) selecting the yes button 2160 within a predetermined time period (e.g., within 3 minutes of when the alert was provided) or before leaving a predetermined geographic area (e.g., before the customer drives past the Buckhead Center Shopping Center), the delivery vehicle driver and/or other carrier personnel may be informed (e.g., via the user computing entity 115) that the mobile delivery of the item/shipment has been requested")
and responsive to receiving the message from the recipient, sending a rerouting instruction to reroute the package to the anticipated location of the recipient
Regarding claim 19, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 15 above. For the limitations introduced in claim 19, please see the rejection of claim 6 above.
Examiner notes that the current and anticipated proximity rules are claimed in the alternative in claim 19. Specifically, only one of the two rules is required to teach the limitations of the claim.
Regarding claim 21, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 further teaches:
wherein the physical conditions of the recipient include a current location of the recipient indicated by the device disposed with the recipient (see [0111]"At step 2108, consignee location information/data is received. For example, the carrier computing entity 105 may receive consignee location information/data. For example, the consignee location information/data may indicate the current physical location of the customer who is the consignee and/or intended recipient for the item/shipment. In various embodiments, the consignee location information/data may be determined and/or provided by the customer computing entity 110" and [0113] “the consignee location information/data may be received from the customer's mobile phone”)
Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Gillen ‘959 and Bodenhamer (U.S. Pre-Grant Publication No. 2014/0379603, hereafter known as Bodenhamer).
Regarding claim 4, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 3 above. However, the combination of Gillen ‘049 and Gillen ‘959 does not explicitly teach that, responsive to receiving a message selecting the special delivery option, the recipient is charged a fee for the special delivery option. However, Bodenhamer teaches:
responsive to receiving the message from the recipient, charging the recipient a fee (see [0054] "In some implementations, a user may wish to re-route the shipping of a 
One of ordinary skill in the art would have recognized that applying the known technique of Bodenhamer to the combination of Gillen ‘049 and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bodenhamer to the teaching of the combination of Gillen ‘049 and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such charging the recipient upon receiving a message from the recipient. Further, applying charging the recipient upon receiving a message from the recipient to the combination of Gillen ‘049 and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combined system to recoup any additional costs incurred by the re-route location proposed either by the user or the system (see Gillen ‘049 [0114]), thereby allowing the combined system to achieve the flexibility goals of Gillen ‘049 [0002] without sacrificing economic performance.
Regarding claim 11, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 10 above. For the limitations introduced in claim 11, please see the rejection of claim 4 above.
Regarding claim 17, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 16 above. For the limitations introduced in claim 17, please see the rejection of claim 4 above.
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Gillen ‘959 and Jha et al. (U.S. Pre-Grant Publication 2019/0333130, hereafter known as Jha).
Regarding claim 5, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 further teaches:
wherein the physical conditions of the package include one or more of a current location of the package (see [0110] "At step 2106, item/shipment location information/data is received. For example, the carrier computing entity 105 may receive item/shipment location information/data. In various embodiments, the item/shipment location information/data may indicate the current physical location of the item/shipment and/or the expected current physical location of the item/shipment (e.g., based on location of a delivery vehicle 100 on which the item/shipment was loaded and/or the like)")
and the physical conditions of the recipient include a current location of the recipient (see [0111] "At step 2108, consignee location information/data is received. For example, the carrier computing entity 105 may receive consignee location information/data. For example, the consignee location information/data may indicate the current physical location of the customer who is the consignee and/or intended recipient for the item/shipment. In various embodiments, the consignee location information/data may be determined and/or provided by the customer computing entity 110")
Gillen ‘049 does not explicitly teach the physical conditions of the package including an anticipated handoff of the package to an intermediate shipper or an anticipated location of the package. Gillen ‘959 teaches:
wherein the physical conditions of the package include one or more of a current location of the package (see Gillen ‘959 [0065] “The tracking information may reflect the item's movement in the carrier's transportation network, including expected delivery date and time” for anticipated location of the package)
It would have been obvious at the time of filing to incorporate the use of the use of anticipated recipient location of Gillen ‘959 into the teachings of Gillen ‘049. As Gillen ‘959 
Gillen ‘959 further teaches in [0073] that “the item may be delivered to a different delivery vehicle determined by the carrier that is already schedule to deliver near the dynamic location”. However, the combination of Gillen ‘049 and Gillen ‘959 does not explicitly teach that a physical condition being monitored is an anticipated handoff to another intermediate shipper. However, Jha teaches:
an anticipated handoff of the package to another intermediary shipper (see [0015] for intermediate hubs bidding for the right to deliver to a dynamic location of a user based on the hub’s distance from the delivery location. This physical location of an anticipated handoff from a city hub to an area hub is monitored and used to make routing decisions. Also as discussed in [0015], upon the selection of a new delivery location, the package can be re-routed through intermediate hubs.) 
One of ordinary skill in the art would have recognized that applying the known technique of Jha to the combination of Gillen ‘049 and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jha to the teaching of the combination of Gillen ‘049 and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dynamic re-routing through shipping hubs. Further, applying dynamic re-routing through shipping hubs to the combination of Gillen ‘049 and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient re-routing of items in cases where the recipient requests 
Regarding claim 12, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 8 above. For the limitations introduced in claim 12, please see the rejection of claim 5 above.
Regarding claim 18, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 15 above. For the limitations introduced in claim 18, please see the rejection of claim 5 above.
Examiner would like to note that, as claims 5, 12 and 18 only require one of the listed physical conditions for the package to teach the claim, the claims also can be rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Gillen ‘959. Examiner has provided additional physical conditions and rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Gillen ‘959 and Jha in the interest of compact prosecution.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Gillen ‘959 and Benjamin et al. (U.S. Pre-Grant Publication No. 2016/0260059, hereafter known as Benjamin).
Regarding claim 22, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 does not explicitly teach the physical condition of the package indicating a time at which the package has been above a threshold temperature. However, Benjamin teaches:
wherein the physical conditions of the package indicate a time at which the package has been above a threshold temperature (see [0089] “The portable monitoring device may transmit data (e.g., location data, sensor data, etc.) to a remote server configured to track the location and/or other characteristics of the vehicle and/or cargo” and [0093] "The portable monitoring device may include a temperature sensor configured to sense 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Benjamin with the combination of Gillen ‘049 and Gillen ‘959. As Benjamin states in [0088], “The portable monitoring devices may be used to monitor cargo (e.g., goods, which may include any type of item, such as perishable or high-value goods) being transported in the transport vehicle. The portable monitoring devices may provide alerting services based on the condition of the goods or the status of the trip or transport vehicle”. By incorporating the temperature monitoring of Benjamin into the combination of Gillen ‘049 and Gillen ‘959, the new combination provides additional monitoring features to accommodate the transportation of perishable goods in addition to the generic goods that are transported by the combination of Gillen ‘049 and Gillen ‘959.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Gillen ‘959 and Winkle et al. (U.S. Pre-Grant Publication No. 2019/0034863, hereafter known as Winkle).
Regarding claim 23, the combination of Gillen ‘049 and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 does not explicitly teach the physical condition of the package indicating a time at which the package has been above a threshold humidity. However, Winkle teaches:
wherein the physical conditions of the package indicate a time at which the package has been above a threshold humidity (see [0031] “The position sensor 130 may be any 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Winkle with the combination of Gillen ‘049 and Gillen ‘959. As Winkle states in [0017], “the pallet may include a humidity sensor for use in determining whether the level of moisture in the atmosphere near the pallet has the potential to damage facilitating the growth of mold”. By incorporating the humidity monitoring of Winkle into the combination of Gillen ‘049 and Gillen ‘959, the new combination provides additional monitoring features to accommodate the transportation of goods that are sensitive to mold in addition to the generic goods that are transported by the combination of Gillen ‘049 and Gillen ‘959.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                              /RESHA DESAI/       Supervisory Patent Examiner, Art Unit 3628